                Case 1:19-cv-04318-NRB Document 43 Filed 07/26/19 Page 1 of 2


                                  SEWARD          &    KISSEL LLP
                                         ONE BATTERY PARK PLAZA
                                         NEW YORK, NEW YORK 10004

MARK D. KOTWICK                            TELEPHONE: (212) 574-1200                         901 K STREET, NW
      PARTNER                              FACSIMILE: (212) 480-8421                       WASHINGTON, DC 20001
   (212) 574-1545                             WWW.SEWKIS.COM                             TELEPHONE: (202) 737-8833
 kotwick@sewkis.com                                                                       FACSIMILE: (202) 737-5184




                                                       July 26, 2019

     VIA ECF & HAND

     Hon. Naomi Reice Buchwald
     Daniel Patrick Moynihan
     United States Courthouse
     500 Pearl St.
     New York, NY 10007-1312

         Fan Engine Securitization Limited, et al. v. Deutsche Bank Trust Company Americas,
            as Trustee, Senior Trustee, Operating Bank and Security Trustee (19-cv-04318) '

     Dear Judge Buchwald:

            We represent defendant Deutsche Bank Trust Company Americas, as Trustee, Senior
     Trustee, Operating Bank and Security Trustee (in such capacities, "DBTCA"). In accordance
     with Rule 2(E)(l) of the Court's individual practices, DBTCA submits this letter outlining the
     substantive arguments in the Response of Deutsche Bank Trust Company Americas, as Trustee,
     Senior Trustee, Operating Bank and Security Trustee, to Plaintiffs' Motion for Summary
     Judgment and Limited Joinder to Intervenors' Memorandum of Law in Opposition to the Motion
     [ECF No. 42] ("DBTCA's Response").

             Without taking a position on any other issue raised by the parties on the summary
     judgement motion, DBTCA joins in the arguments in Section 1.C of the Intervenors'
     Memorandum of Law in Opposition to Motion of Plaintiffs for Summary Judgement [ECF No.
     37]. Plaintiffs allege there can be no Event of Default, in part, because the Administrative Agent
     purportedly prepared the calculations that are the subject of the dispute between Plaintiffs and
     the Intervenors as the agent of the "Defendant" and that the parties therefore are bound by those
     calculations. That is incorrect. Plaintiffs confuse the different roles that DBTCA plays in the
     transaction. The Administrative Agent is not an agent of the Trustee for purposes of the disputed
     calculations, and does not have the authority to bind the Trustee, including with respect to those
     calculations and whether an Event of Default has occurred under the Indenture.

            Pursuant to Rule 2(C) of the Your Honor's Individual Practices, enclosed with the by
     hand delivery of this letter are two courtesy copies ofDBTCA's Response.
            Case 1:19-cv-04318-NRB Document 43 Filed 07/26/19 Page 2 of 2

Hon. Naomi Reice Buchwald
July 26, 2019
Page 2



                                          Respectfully submitted,

                                          ~~.~w
                                          Mark D. Kotwick

Encls.

cc:      All Counsel (by ECF)
SK 00211 3381 8345201
